Exhibit 10.33 People’s Republic of China Printed by the Ministry of Land Resources of the People’s Republic of China Mining permits (copy) Mining area inflection point coordinates: Permit#: 3707820911001 X Y Ownership of mining right: Zhucheng City Ziyang Ceramic Co., Ltd. A: 397546820743396 Address: Zhucheng city, Lin Family Town Pan Family Village B: 397546920743260 Mine Name: Pan Family Village Quarry C: 397544020743262 Economic Type: private enterprise D: 397543620743388 Minerals to be mined: Mining method:Open-pit mining Production scale: 25000 cubic meter per year Mining depth: 12Meters Mining area: 4000 square meter Validity: 5 years from 2009/11/01 to 2014/10/31 Stamped by Zhucheng City Office of Mineral Resources Management Mining Registration Seal 2009/11/02
